DALLAS, Circuit Judge.
This assignment of errors presents no question requiring our decision which may not briefly be disposed of. The specification respecting the overruling of the demurrer to the declaration does not appear to he seriously insisted upon. It could not be maintained.
The learned judge was clearly right in holding that the second and third pleas were not specific enough. He properly exercised his discretion in striking them out, and as the fraud to which they referred was not again and more specifically pleaded, it is manifest that no error was committed in refusing to permit the defendant to irregularly introduce his supposed defense by cross-examining a witness of the plaintiff “with respect to the question of fraud, under the plea of general issue, which was the only plea of record.”
The judgment of the Circuit Court is affirmed.